United States Court of Appeals
                     For the First Circuit



No. 07-1819

                    NOLBERTA AGUILAR ET AL.,

                    Petitioners, Appellants,

                                  v.

   UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT DIVISION
          OF THE DEPARTMENT OF HOMELAND SECURITY ET AL.,

                     Respondent, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on November 27, 2007 is
corrected as follows:


     On page 15, line 8, change

     Hoteles Cocorde Int'l, C.A., to

     Hoteles Concorde Int'l, C.A.